Opinion by
Mr. Chief Justice Moore.
This is a motion to dismiss an appeal. A judgment in a former action between these parties, rendered in favor of the defendants, was affirmed on appeal: Purdy v. Wmters’ Estate, 79 Or. 614 (156 Pac. 285). When the mandate went down the plaintiff commenced another action wherein the complaint set forth substantially the charges made in the former action. A demurrer to the complaint herein was sustained and the action dismissed without prejudice, from which latter judgment the plaintiff again appeals. Believing that the questions here involved have been fully litigated and finally determined by this court, the appeal should be dismissed and it is so ordered. Dismissed.
Former opinion sustained on rehearing July 17, 1917.